Citation Nr: 0033036	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 60 percent for ankylosis 
of the index, long, ring and small fingers of the right hand 
(dominant extremity). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1948.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO implemented the Board's 
February 1999 decision which granted service connection for 
right hand disability pursuant to the provisions of 
38 U.S.C.A. § 1151.  The RO assigned a noncompensable 
evaluation for right hand weakness from March 9, 1992.  In 
May 1999, the rating was increased to 40 percent from March 
9, 1992.  In December 1999, the RO recharacterized the 
disability as ankylosis of the index, long, ring, and small 
fingers of the right hand, and increased the disability 
evaluation to 60 percent from March 9, 1992.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disability is manifested 
by ankylosis of the index, long, ring, and small fingers; 
however, he has full use of the thumb which allows him to do 
many things including dress and undress himself and attend to 
the needs of nature.  He would not be better served with an 
amputation and prosthesis of the right wrist and hand.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
ankylosis of the index, long, ring, and small fingers have 
not been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.7, 4.68, 4.71a, Diagnostic Codes 5125, 5131, 5217 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a decision rendered in February 1999, the Board granted 
service connection for a right hand disability pursuant to 
the provisions of 38 U.S.C.A. § 1151.  In a March 1999 
implementing rating decision, the RO assigned a 
noncompensable evaluation for right hand weakness from March 
9, 1992.  

On VA examination in April 1999, the veteran reported that he 
was able to dress himself with some difficulty through the 
use of his thumb and his clenched right fist.  He stated that 
he was right-handed and wrote in a modified manner using the 
right upper extremity.  He said that he had tingling in the 
index, long, ring, and little fingers of the right hand but 
no pain.  He also claimed that he had lost some motion of the 
right wrist.  The examiner noted that the veteran had 
relatively good motion and strength in the right thumb.  The 
examiner observed atrophy of the right hand muscles, 
specifically the interosseous and extensor muscles involving 
the long, index, ring and little fingers.  Physical 
examination revealed that the veteran had no voluntary motion 
of the metacarpophalangeal joint, proximal interphalangeal 
joint, or distal interphalangeal joints of the index, ring, 
long and little fingers of the right hand.  The examiner 
noted the veteran had function of the right hand as a unit 
through the use of the thumb and clenched fist.  He had no 
function of any type of the index, long, ring or little 
fingers of the right hand.  There was voluntary motion of the 
right thumb.  The examiner indicated that since there was no 
voluntary range of motion of the index, long, ring and little 
fingers, there was no fatigability or weakness.  There was no 
evidence of fatigability or weakness of the thumb with 
repetitive motion.  There was no evidence of muscle pain or 
spasm.  Neurologic examination showed a sensory deficit 
involving the seventh and eighth cranial nerves on the palmar 
aspect of the right hand with no loss of sensation on the 
dorsal aspect of the right hand.  There was no loss of 
feeling in the right index finger or right thumb.  There was 
minimal muscle impairment on the right thumb.  There was 
muscle atrophy of the right index finger.  The diagnosis was 
right hand weakness.  The examiner commented that the veteran 
did have function of the right thumb but complete loss of use 
of the right index, long, ring and little fingers.  The 
examiner opined that the veteran would not be better served 
by amputation and prosthesis of the right hand.  

In October 1999, the veteran was afforded another VA 
examination by the same physician who performed the April 
1999 examination.  The examiner noted that when he confronted 
the veteran in the waiting area, the veteran gave him a big 
smile and a thumbs up signal.  The veteran reported that he 
dressed himself utilizing his right hand and had close to 
full range of motion of the right hand.  There was very 
little if any atrophy of the musculature of the right thumb.  
There was no weakness or fatigability with repetitive motion 
of the right thumb.  There was no ankylosis of the right 
thumb.  There was good function of the right thumb.  The 
examiner noted that there were calluses present on the right 
thumb indicative of right thumb use.  He had limited function 
of the right hand, but with the thumb, he was able to do many 
things including dress and undress himself and attend to the 
needs of nature.  There was no voluntary motion of any joint 
of the index, middle, ring and little fingers of the right 
hand.  Ankylosis was present at all the joints.  It was noted 
the metacarpophalangeal joints and proximal interphalangeal 
joints of the index, long, ring and little fingers were in 
extreme flexion with no rotation or angulation of the bones.  
The distal interphalangeal joints of the index, long, ring 
and little fingers were ankylosed in extreme extension with 
no rotation or angulation of the bones.  It was opined these 
digits were functioning essentially equivalent to amputation.  
The diagnosis was ankylosis of the index, long, ring and 
little fingers of the right hand.  The examiner reiterated 
his belief that the veteran would not be better served with 
an amputation and prosthesis of the right wrist and hand.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Id. at 8.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
veteran's right hand is the dominant hand.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  38 C.F.R. § 4.71a.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.

The veteran's service-connected right hand disability is 
currently rated at 60 percent disabling under Diagnostic 
Codes 5217 and 5131.  Under Diagnostic Code 5131, a maximum 
60 percent evaluation is warranted for amputation of the 
index, middle, ring, and little fingers of the major hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5131.   Under Diagnostic 
Code 5217, a maximum 50 percent evaluation is warranted for 
unfavorable ankylosis of the index, middle, ring, and little 
fingers, of the major hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5217.  The Board notes that the veteran's current rating 
is either the highest or in excess of the highest provided 
under these codes. 

A 70 percent rating is warranted for amputation of four 
digits of one hand (major extremity) only when the thumb is 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5127-5130.  
The Board notes, however, that since the veteran's right 
thumb has not been shown to be ankylosed a rating under any 
of these codes would be inappropriate.  

Diagnostic Code 5125 provides for a 70 percent schedular 
rating for loss of use of the major hand.  Loss of use of the 
hand will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump with a suitable prosthetic appliance.  38 
C.F.R. § 4.71a.  In this case, the clinical findings of 
record do not disclose evidence of loss of use of the right 
hand.  For example, VA examinations in April and October 1999 
indicated that the veteran was able to use his right hand to 
dress and undress himself, and tend to the needs of nature.  
Also, the examiner specifically stated that the veteran would 
not be better served by amputation and prosthesis of the 
right hand.  As such, the evidence does not establish that he 
has loss of use of the right hand.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, it has been noted that since there is no 
voluntary range of motion of the index, long, ring and little 
fingers of the right hand there is no fatigability or 
weakness.  The Board further notes that the veteran has not 
complained of pain in any of the service-connected fingers.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Entitlement to a rating in excess of 60 percent for ankylosis 
of the index, long, ring, and small fingers of the right hand 
(dominant extremity) is denied.  


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

